lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF DlSClPLlNARY COUNSEL, : No. 2243 Discip|inary DoCket No. 3

Petitioner : No. 13 DB 2016
v. : Attorney Registration No. 312682
DAN|EL JA|\/|ES DO|\/|EN|CK, : (A||egheny County)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 23rd day of Fe|oruary, 2017, upon consideration of the Verified
Statement of Resignation, Danie| James Domenick is disbarred on consent from the Bar
of the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall Comply With
the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Discip|inary Board
pursuant to Pa.R.D.E. 208(9).